Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner attempted to contact Applicant’s representative on 11/25/2022 and 11/28/2022 via telephone with no answer. The attempted calls were for indicating that the only rejection left to be made in the case was a double patenting rejection, and filing a terminal disclaimer would overcome that rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,210,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims of the Patent and the instant application show that both are directed to common subject matter.
Instant Application SN 17/524,624
Patent No. 11,210,096
1. An apparatus comprising: a processor configured to execute an instruction set, wherein the instruction set includes a first instruction format, wherein the first instruction format has a plurality of fields including a base operation field, a modifier field, and a 
beta field, wherein the first 
instruction format supports different versions of base operations and different augmentation operations through placement of different values in the base operation field, the modifier field, and the beta field, 
and wherein only one of the different values may be placed in each of the base operation field, the modifier field, and the beta
 field on each occurrence of an instruction in the first instruction format, the processor including, a decode unit to decode a plurality of instructions in the first instruction format, wherein the decode unit is configured to decode the plurality of instructions in the first instruction format as 
follows: distinguish those of the plurality of instructions 
that specify memory access from those that do not based on the modifier field's content in those different instructions, wherein part of the beta field is 



interpreted as an RL field when the modifier field's content does not specify memory access; distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content, 








whether to 
augment with a round type operation or with a vector length type operation based on the-RL field's content in that instruction, wherein a remainder of the beta field is interpreted as a round operation field when the RL field's content indicates the round type operation, and wherein the remainder of the beta field is instead interpreted as a vector length field when the RL field's content indicates the vector length type operation; 
distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content and that does specify the round type operation through the RL field's content, which one of a plurality of round operations to apply based on the beta field's content and its interpretation as the round operation field in that instruction; and distinguish, for each of the 
plurality of instructions that does not specify memory access through the modifier field's content and that does specify the vector length type operation through the RL field's content, which one of a plurality of vector lengths to use based on the beta field's content and its interpretation as the vector length field in that instruction.
1. An apparatus comprising: a processor configured to execute an instruction set, wherein the instruction set includes a first instruction format, wherein the first instruction format has a plurality of fields including a base operation field, a modifier field, a class field, an alpha field, and a beta field, wherein the first instruction format supports different versions of base operations and different augmentation operations through placement of different values in the base operation field, the modifier field, the class field, the alpha field, and the beta field, and wherein only one of the different values may be placed in each of the base operation field, the modifier field, the class field, the alpha field, and the beta field on each occurrence of an instruction in the first instruction format in instruction streams, wherein a first value in the class field specifies a first class and a second value specifies a second class, the processor including, a decode unit to decode the occurrences of the instructions in the first instruction format follows: distinguish the occurrences of instructions in the first instruction format that specify memory access from those that do not based on the modifier field's content in those different occurrences, wherein the beta field is interpreted as a broadcast field and a vector length field when the modifier field's content specifies memory access, wherein part of the beta field is interpreted as an RL field when the modifier field's content do not specify memory access; distinguish, for each of the occurrences that specifies memory access through the modifier field's content, 
whether to perform a broadcast operation or not and which one of a plurality of vector lengths to use based on the beta field's content and its interpretation as the broadcast field and the vector length field in that occurrence; and distinguish, for each of the occurrences that does not specify memory access through the modifier field's content, whether to augment with a round type operation or with a vector length type operation based on the RL field's content in that occurrence, wherein a remainder of the beta field is interpreted as a round operation field when the RL field's content indicates the round type operation, and wherein the remainder of the beta field is instead interpreted as the vector length field when the RL field's content indicates the vector length type operation; distinguish, for each of the occurrences that does not specify memory 
access through the modifier field's content and that does specify the round type operation through the RL field's content, which one of a plurality of round operations to apply based on the beta field's content and its interpretation as the round operation field in that occurrence; and distinguish, for each of the 
occurrences, whether to perform a merging write mask operation or a zeroing write mask operation based on the alpha field's content and its interpretation as a write mask control field in that occurrence.
12. A processor configured to execute an instruction set, wherein 
the instruction set includes a first instruction format, wherein the first instruction format has a plurality of fields including a base operation field, a modifier field, and 
a beta field, wherein the first 
instruction format supports different versions of base operations and different augmentation operations through placement of different values in the base operation field, the modifier field, and the beta field, and wherein only one of the different 
values may be placed in each of the base operation field, the modifier field, and the beta field 
on each occurrence of an instruction in the first instruction format, the processor comprising: 


a decode unit to 
decode a plurality of instructions in the first instruction format, wherein the decode unit is configured to decode the plurality of instructions in the first instruction format as follows: distinguish those of the plurality of instructions that specify memory access from those that do not based on the modifier field's content in those different instructions, wherein part of the beta field is interpreted as an RL field when the modifier field's content does not specify memory access; distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content, whether to augment with a round type operation or with a vector length type operation based on the-RL field's content in that instruction, wherein a remainder of the beta field is interpreted as a round operation field when the RL field's content indicates the round type operation, and wherein the remainder of the beta field is instead interpreted as a vector length field when the RL field's content indicates the vector length type operation; distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content and that does specify the round type operation through the RL field's content, which one of a plurality of round operations to apply based on the beta field's content and its interpretation as the round operation field in that instruction; and distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content and that does specify the vector length type operation through the RL field's content, which one of a plurality of vector lengths to use based on the beta field's content and its interpretation as the vector length field in that instruction.
1. An apparatus comprising: a processor configured to execute an instruction set, wherein  the instruction set includes a first instruction format, wherein the first instruction format has a plurality of fields including a base operation field, a modifier field, a class field, an alpha field, and a beta field, wherein the first instruction format supports different versions of base operations and different augmentation operations through placement of different values in the base operation field, the modifier field, the class field, the alpha field, and the beta field, and wherein only one of the different values may be placed in each of the base operation field, the modifier field, the class field, the alpha field, and the beta field on each occurrence of an instruction in the first instruction format in instruction streams, wherein a first value in the class field specifies a first class and a second value specifies a second class, the processor including, a decode unit to decode the occurrences of the instructions in the first instruction format follows: distinguish the occurrences of instructions in the first instruction format 

that 
specify memory access from those that do not based on the modifier field's content in those different occurrences, wherein the beta field is
 interpreted as a broadcast field and a vector length field when the modifier field's content specifies memory access, wherein part of the beta field is interpreted as an RL field when the modifier field's content do not specify memory access; distinguish, for each of the occurrences that specifies memory access through the modifier field's content, whether to perform a broadcast operation or not and which one of a plurality of vector lengths to use based on the beta field's content and its interpretation as the broadcast field and the vector length field in that occurrence; and distinguish, for each of the occurrences that does not specify memory access through the modifier field's content, whether to augment with a round type operation or with a vector length type operation based on the RL field's content in that occurrence, wherein a remainder of the beta field is interpreted as a round operation field when the RL field's content indicates the round type operation, and wherein the remainder of the beta field is instead interpreted as the vector length field when the RL field's content indicates the vector length type operation; distinguish, for each of the occurrences that does not specify memory access through the modifier field's content and that does specify the round type operation through the RL field's content, which one of a plurality of round operations to apply based on the beta field's content and its interpretation as the round operation field in that occurrence; and distinguish, for each of the occurrences, whether to perform a merging write mask operation or a zeroing write mask operation based on the alpha field's content and its interpretation as a write mask control field in that occurrence.


Allowable Subject Matter
Claims 1-20 are objected to but would be allowable if the outstanding double patenting rejection above is overcome.

The following is a statement of reasons for the indication of allowable subject matter: 	Claim 1 requires among other things:
 An apparatus comprising: a processor… , wherein the decode unit is configured to decode the plurality of instructions in the first instruction format as 
follows: distinguish those of the plurality of instructions that specify memory access from those that do not based on the modifier field's content in those different instructions, wherein part of the beta field is interpreted as an RL field when the modifier field's content does not specify memory access; distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content,  whether to augment with a round type operation or with a vector length type operation based on the-RL field's content in that instruction, wherein a remainder of the beta field is interpreted as a round operation field when the RL field's content indicates the round type operation, and wherein the remainder of the beta field is instead interpreted as a vector length field when the RL field's content indicates the vector length type operation; distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content and that does specify the round type operation through the RL field's content, which one of a plurality of round operations to apply based on the beta field's content and its interpretation as the round operation field in that instruction; and distinguish, for each of the  plurality of instructions that does not specify memory access through the modifier field's content and that does specify the vector length type operation through the RL field's content, which one of a plurality of vector lengths to use based on the beta field's content and its interpretation as the vector length field in that instruction.

Claim 12 requires among other things: 
A processor configured to execute an instruction set,… wherein the decode unit is configured to decode the plurality of instructions in the first instruction format as follows: distinguish those of the plurality of instructions that specify memory access from those that do not based on the modifier field's content in those different instructions, wherein part of the beta field is interpreted as an RL field when the modifier field's content does not specify memory access; distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content, whether to augment with a round type operation or with a vector length type operation based on the-RL field's content in that instruction, wherein a remainder of the beta field is interpreted as a round operation field when the RL field's content indicates the round type operation, and wherein the remainder of the beta field is instead interpreted as a vector length field when the RL field's content indicates the vector length type operation; distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content and that does specify the round type operation through the RL field's content, which one of a plurality of round operations to apply based on the beta field's content and its interpretation as the round operation field in that instruction; and distinguish, for each of the plurality of instructions that does not specify memory access through the modifier field's content and that does specify the vector length type operation through the RL field's content, which one of a plurality of vector lengths to use based on the beta field's content and its interpretation as the vector length field in that instruction.
The closest prior art includes Sudhakar (patent application publication No. 2009/03116) and Coke (patent application publication No. 2004/0268090) and Elmer (patent application publication No. 2009/0259708).
Sudhakar disclosed processor(150a) to execute an instruction set (110) (e.g., see fig. 1). Sudhakar taught the processor core (200) including a fetch unit (202) and decoder (204), scheduler (206) and execution unit (208) (e.g., see fig.2). Sudhakar also taught    instruction including escape code, opcode, ModRM, SIB, DREX, Offset and immediate value (e.g., see fig. 3). Sudhahar taught OC1 and OCO fields of instruction (e.g., see figs. 4A, 4B) where the OC0 and OC1 fields indicate order of operands (e.g., see paragraph 0030). When the OC1 field (412) has a value of 1 the destination register is defined by DREX field.  And the first source operand is a register defined by the ModRM field (314).. Alternately, if the OC1 field 412 has a value of 0 , then the previous first and second source operand definition are reversed(e.g., see paragraph 0030). Sudhakar also disclosed and operation with three source operands may have the order of the source operands change between the destination register, SMM register, or a memory location depending on the values of the OC1  field (412) and the OC0 field (422) (e.g., see paragraphs 0035). Coke disclosed determining if instruction opcode indicates modRM   the instruction length is decoded with the modRM (e.g., see fig. 4) (steps 714, 718, 720, 722,726, 728) (e.g., see paragraphs 0032-0035 and paragraphs 0109, 0119-0122). Elmer taught control logic 328 that make rounding determination based on saved rounding information (e.g., the saved cumulative sticky bit 348 and the sticky bits of the save sum 346, 9.i.e., the bits of the save sum 346 that are of less arithmetic significance than the precision specified by the PC field 308) (e.g., see paragraph 0064). 
The closest prior art did not disclose among other things the limitations of claims 1, 12 respectively, as shown above. 

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Toll (patent No. 7,941,651) disclosed method and apparatus for combining micro-operations to process immediate data (e.g., see abstract).
	Tran (patent No. 6,049,863) disclosed pre-decoding technique for indicating locations of opcode bytes in variable byte-length instructions within a superscalar microprocessor (e.g., see abstract).
	Wade (patent No. 5,872,987) disclosed massively parallel computer including auxiliary vector processor (e.g., see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183